NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
PETER C. NWOGU, DOING BUSINESS AS,
ENVIRONMENTAL SAFETY CONSULTANTS, INC.,
PZaintiff-Appellcmt,
V.
UNITED STATES,
Defendant-Appellee.
2011-5015
Appeal from the United States C0urt of Federal
C1aims in case no. 09-CV-268, Judge Marian B1ank Horn.
` ON MOTION
ORDER
Appel1ant moves for leave to file a corrected appendix-:.
The appellant also moves without opposition for a 120-day
extension of time and to substitute Francis O. Kadiri as
principal counsel.
Upon consideration thereof
lT IS ORDERED THAT1
(1) The motions are granted

NWOGU V. US 2
(2) Francis O. Kadiri should promptly file an entry of
appearance.
FOR THE C0URT
 2 5  fsi Jan Horba1y
Date J an Horbaly
Clerk
ccc Peter C. NWogu
David F. D’A1essandris, Esq.
Francis O. Kadiri, Esq.
S21 u.s.couni:l)'i]ZH=sALsFon
` THE FEDEF’_`."J. C1RCU|T
APR 25 2012
JAN HOBBAL¥
CLE\lK